PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MICHELE ECKELBERRY, in her               
capacity as beneficiary,
                   Plaintiff-Appellee,
                  v.                               No. 06-1020

RELIASTAR LIFE INSURANCE COMPANY,
               Defendant-Appellant.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Parkersburg.
              Joseph Robert Goodwin, District Judge.
                          (CA-04-1185-6)

                       Argued: September 19, 2006

                       Decided: November 17, 2006

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Reversed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Motz and Judge Traxler joined.


                              COUNSEL

ARGUED: Bradley J. Betlach, HALLELAND, LEWIS, NILAN &
JOHNSON, P.A., Minneapolis, Minnesota, for Appellant. Charles
Edward McDonough, WISEMAN LAW FIRM, Vienna, West Vir-
ginia, for Appellee. ON BRIEF: Todd Wiseman, WISEMAN LAW
FIRM, Vienna, West Virginia, for Appellee.
2                 ECKELBERRY v. RELIASTAR LIFE INS.
                             OPINION

WILKINSON, Circuit Judge:

   Earl Eckelberry died after his vehicle crashed into the back of a
parked tractor trailer. His ex-wife, Michele Eckelberry, sought acci-
dental death benefits from ReliaStar Life Insurance Company, Eckel-
berry’s insurer. ReliaStar denied the claim. Under the terms of the
Plan, injuries are part of an "accident" only if they are "unexpected"
and "the insured does not foresee" them. ReliaStar reasoned that
because Eckelberry’s blood-alcohol level was 50 percent higher than
the legal limit, he knowingly put himself at risk for serious injury or
death, and his injuries were therefore not "unexpected."

   Ms. Eckelberry argued that ReliaStar’s denial of benefits was
unreasonable because, viewed subjectively, Eckelberry did not expect
to crash, and because serious injury was not "highly likely." The dis-
trict court agreed, reversing the Plan administrator’s denial of bene-
fits, and granting Ms. Eckelberry’s motion for summary judgment.
Because we conclude that ReliaStar’s interpretation of "accident" was
not unreasonable, we must reverse the judgment of the district court.

                                  I.

   On March 19, 2004, Earl Eckelberry was traveling east on U.S.
Route 50 near Parkersburg, West Virginia. A tractor trailer, also fac-
ing east, was parked eight feet south of the pavement edge on the
highway berm. At approximately 3:49 a.m., Eckelberry lost control of
his vehicle and ran headlong into the rear of the parked trailer. His
blood-alcohol level was 0.15 percent — 50 percent higher than the
legal limit of 0.10 percent. See W. Va. Code § 17C-5-2 (2004). At the
time of the collision, Eckelberry was not wearing a seat belt. He was
thrown from his vehicle and died of multiple traumatic injuries.

   Plaintiff Michele Eckelberry is the named beneficiary of the Acci-
dental Death and Dismemberment ("AD&D") insurance policy pro-
vided to Earl Eckelberry by his employer, Ames True Temper, Inc.
ReliaStar insured the Plan and also acted as claims administrator.
Under the terms of the Plan, ReliaStar will pay accidental death bene-
                   ECKELBERRY v. RELIASTAR LIFE INS.                     3
fits if the insured dies "due to an accident." The Plan defined "acci-
dent" as "an unexpected and sudden event which the insured does not
foresee." The Plan also provided that "ReliaStar Life has final discre-
tionary authority to determine all questions of eligibility and status
and to interpret and construe the terms of this policy(ies) of insur-
ance."

   On March 31, 2004, plaintiff filed an $86,000 claim for accidental
death benefits with ReliaStar. ReliaStar’s claims handler analyzed the
Traffic Crash Report, the Toxicology Report, the Medical Examiner’s
Report, and the Death Certificate. ReliaStar then denied the claim on
the ground that, because Eckelberry’s blood-alcohol level was 50 per-
cent higher than the legal limit, his injuries were not "unexpected" as
required by the Plan’s definition of "accident." ReliaStar’s Appeals
Committee affirmed, finding that Eckelberry had "put himself in a
position in which he should have known serious injury or death could
occur." By driving under the influence, he "knowingly pu[t]
[him]sel[f] at risk for serious injury or death." Accordingly, his death
was not "unexpected" as required by the Plan.

   Plaintiff filed suit in state court under state law claiming that Relia-
Star had wrongfully denied benefits and seeking declaratory relief.
ReliaStar removed to federal district court under the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.
(2000)("ERISA"). The district court reversed ReliaStar’s benefits
determination and, in granting summary judgment to plaintiff, held
that ReliaStar had unreasonably interpreted the Plan’s definition of
"accident." Specifically, the court found that ReliaStar’s interpretation
ran afoul of the clear language of the policy, the federal common law
definition of accident, and the goals of the Plan. Eckelberry v. Relia-
Star Life Ins. Co., 402 F.Supp. 2d 704 (S.D. W. Va. 2005).

  ReliaStar appeals.

                                    II.

   We review the district court’s summary judgment ruling de novo,
applying the same legal standard used by the district court. Felty v.
Graves-Humphreys Co., 818 F.2d 1126, 1127-28 (4th Cir. 1987). As
the parties agree, where an ERISA plan vests the administrator with
4                 ECKELBERRY v. RELIASTAR LIFE INS.
"discretionary authority to determine eligibility for benefits or to con-
strue the terms of the plan," as this Plan does, courts review an admin-
istrator’s decision for abuse of discretion. Firestone Tire & Rubber
Co. v. Bruch, 489 U.S. 101, 115 (1989); see also Baker v. Provident
Life & Accident Ins. Co., 171 F.3d 939, 941 (4th Cir. 1999). Under
this standard, we do not search for the best interpretation of a plan or
even for one we might independently adopt. Rather, when reviewing
a plan administrator’s decision, a court "will not disturb any reason-
able interpretation." Baker, 171 F.3d at 941 (citation omitted). Where
a potential conflict of interest exists, however, we employ a more
searching review; the deference due the plan administrator is "less-
ened to the degree necessary to neutralize any untoward influence
resulting from the conflict." Doe v. Group Hospitalization & Med.
Servs., 3 F.3d 80, 87 (4th Cir. 1993) (citing Restatement (Second) of
Trusts § 187 cmt. d (1959)). Here, because the plan administrator,
ReliaStar, also acts as insurer, we review its denial under this modi-
fied abuse of discretion standard. Baker, 171 F.3d at 941.

   When interpreting the benefits provisions of ERISA-regulated
insurance plans, the plain language is paramount. Id. at 942; see also
Coleman v. Nationwide Life Ins. Co., 969 F.2d 54, 57-58 (4th Cir.
1992). We begin, therefore, with the Plan’s terms. The Plan states that
ReliaStar pays accidental death benefits if the insured dies "due to an
accident."

   The Plan defines "accident" as "an unexpected and sudden event
which the insured does not foresee," so to qualify under the Plan an
accident must be both "unexpected" and an event "the insured does
not foresee." ReliaStar’s Plan does not, however, define "unexpected"
or "foresee[able]." Because the Plan’s undefined terms and indeed the
term "accident" are not always susceptible to easy application, many
federal courts have adopted the framework laid out in Wickman v.
Northwestern National Insurance Co., 908 F.2d 1077 (1st Cir. 1990),
to clarify the meaning of "unexpected." Initially, the court asks
whether the insured subjectively expected his actions to result in
injury or death. Id. at 1088. If the insured "did not expect an injury,"
the fact-finder must "examine whether the suppositions which under-
lay that expectation were reasonable" and must do so "from the per-
spective of the insured." Id. However, "if the fact-finder, in
attempting to accurately determine the insured’s actual expectation,
                  ECKELBERRY v. RELIASTAR LIFE INS.                   5
finds the evidence insufficient to accurately determine the insured’s
subjective expectation, the fact-finder should then engage in an objec-
tive analysis of the insured’s expectations." Id. (citation omitted).
This "objective analysis" asks "whether a reasonable person, with
background and characteristics similar to the insured, would have
viewed the injury as highly likely to occur as a result of the insured’s
intentional conduct." Id. (citation omitted).

   In Baker v. Provident Life & Accident Insurance Co., 171 F.3d
939, 942-43 (4th Cir. 1999), this court suggested that it would apply
Wickman’s test to drunk driving collisions. Here, as in Wickman,
there is no evidence in the administrative record from which "the
insured’s subjective expectation" can be "accurately determined."
Wickman, 908 F.2d at 1088. Thus, again as in Wickman, we proceed
to the "objective analysis," and consider "whether a reasonable per-
son, with background and characteristics similar to the insured, would
have viewed the injury as highly likely to occur as a result of the
insured’s intentional conduct." Id. (citation omitted).

                                  III.

   ReliaStar denied benefits on the ground that the insured’s death
was not "unexpected" because he "put himself in a position in which
he should have known serious injury or death could occur." Plaintiff
contends, however, that it was unreasonable for ReliaStar to conclude
that the particular collision at issue here was not an "accident." Spe-
cifically, plaintiff maintains that she is entitled to accidental death
benefits because (1) drunk-driving injuries are not "highly likely" to
occur; and (2) ReliaStar’s interpretation of "accident" would "frustrate
the purpose of AD&D insurance."

                                  A.

   Plaintiff first argues that ReliaStar’s interpretation of "accident"
was unreasonable because drunk-driving injuries are not "highly
likely" to occur. We cannot agree with plaintiff’s argument. Whether
the test is one of high likelihood,1 or reasonable foreseeability,2 fed-
  1
   Courts have used a number of different formulations to describe the
objective portion of the Wickman inquiry. The following are best classi-
6                  ECKELBERRY v. RELIASTAR LIFE INS.
eral courts have found with near universal accord that alcohol-related
injuries and deaths are not "accidental" under insurance contracts gov-
erned by ERISA. See, e.g., Cozzie v. Metro. Life Ins. Co., 140 F.3d
1104, 1109-10 (7th Cir. 1998); Weatherall v. ReliaStar Life Ins. Co.,
398 F.Supp. 2d 918, 924 (W.D. Wis. 2005); Mullaney v. Aetna U.S.
Healthcare, 103 F.Supp. 2d 486, 494 (D.R.I. 2000); Sorrells v. Sun
Life Assurance Co., 85 F.Supp. 2d 1221, 1232-35 (S.D. Ala. 2000);
Walker v. Metro. Life Ins. Co., 24 F.Supp. 2d 775, 782 (E.D. Mich.
1997); Schultz v. Metro. Life Ins. Co., 994 F.Supp. 1419, 1422 (M.D.
Fla. 1997); Nelson v. Sun Life Assurance Co., 962 F.Supp. 1010, 1012
(W.D. Mich. 1997); Miller v. Auto-Alliance Int’l, Inc., 953 F.Supp.
172, 176-77 (E.D. Mich. 1997); Cates v. Metro. Life Ins. Co., 14
F.Supp. 2d 1024, 1027 (E.D. Tenn. 1996), aff’d, 149 F.3d 1182 (6th
Cir. 1998); Fowler v. Metro. Life Ins. Co., 938 F.Supp. 476, 480
(W.D. Tenn. 1996).

fied as requiring a standard akin to "highly likely." See, e.g., Padfield v.
AIG Life Ins. Co., 290 F.3d 1121, 1127 (9th Cir. 2002) (holding insured’s
death by autoerotic asphyxiation was "accidental" because a reasonable
person would not have viewed death as "substantially certain" to result);
Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1456 (5th Cir. 1995) (same);
Walker v. Metro. Life Ins. Co., 24 F.Supp. 2d 775, 782 (E.D. Mich. 1997)
(holding insured’s drunk driving death was not "accidental" because a
reasonable person would have viewed serious injury or death as "highly
likely to result"); see also Wickman, 908 F.2d at 1080, 1088-89 (holding
insured’s death by forty foot fall was not "accidental" because a reason-
able person "would have viewed the injury as highly likely to occur as
a result of the insured’s intentional conduct").
   2
     See Cozzie v. Metro. Life Ins. Co., 140 F.3d 1104, 1109-10 (7th Cir.
1998) (upholding plan administrator’s interpretation of "accident" as an
event that is not "reasonably foreseeable"); see also King v. Hartford Life
& Accident Ins. Co., 414 F.3d 994, 1002 (8th Cir. 2005) (discussing
objective standard in terms of both reasonable foreseeability and high
likelihood); Jones v. Metro. Life Ins. Co., 385 F.3d 654, 665 (6th Cir.
2004) (discussing objective standard in terms of insured’s "objectively
reasonable" expectations); Buce v. Allianz Life Ins. Co., 247 F.3d 1133,
1147 (11th Cir. 2001) (same); Baker, 171 F.3d at 942-43 (discussing
objective standard in terms of "reasonabl[e] foreseeab[ility]"); see also
Wickman, 908 F.2d at 1089 (discussing objective standard in terms of
what plaintiff "reasonably should have expected").
                  ECKELBERRY v. RELIASTAR LIFE INS.                    7
   These courts have applied the objective foreseeability test set forth
in Wickman and reasoned that since "the hazards of drinking and driv-
ing are widely known and widely publicized" the insured should have
known that driving while intoxicated was highly likely to result in
death or bodily harm. As one district court put it, "All drivers know,
or should know, the dire consequences of drunk driving. Thus, the
fatal result that occurred in this case should surprise no reasonable
person." Nelson, 962 F.Supp. at 1012. Ordinarily, "a death that occurs
as a result of driving while intoxicated . . . is not an ‘accident’
because that result is reasonably foreseeable." Baker, 171 F.3d at 942;
see also Jones v. Metro. Life Ins. Co., 385 F.3d 654, 665 (6th Cir.
2004) ; Cozzie, 140 F.3d at 1109-10; Wickman, 908 F.2d at 1089
(holding that an injury is not accidental if "a reasonable person in [the
insured’s] shoes would have expected the result.").

   In Cozzie v. Metropolitan Life Insurance Co., the Seventh Circuit
applied the Wickman framework to a similar claim for accidental
death benefits resulting from driving under the influence. 140 F.3d at
1110. The insured there missed a curve in the road and was killed in
a single-car crash — his blood-alcohol concentration was 0.252 per-
cent, over twice the legal limit. Id. at 1106. The ERISA plan at issue
did not define "accident." Id. at 1109. The Seventh Circuit neverthe-
less upheld the plan administrator’s denial of benefits, finding that the
administrator’s interpretation of "accident" — an event that is not
"reasonably foreseeable" — was not unreasonable. Id. at 1108, 1111.

   We do not understand ReliaStar to have applied a per se rule to
Eckelberry’s case. The simple fact that drunk driving occurred does
not mean there was no accident under the policy. If the insurer did not
intend to cover any injury to a drunk driver, then drunk driving would
have been a specific exclusion listed in the plan. Rather, ReliaStar’s
determination that "Eckelberry’s death was not unexpected because
he put himself in a position in which he should have known serious
injury or death could occur" finds considerable support in the record.

   Both the facts and the inferences that could reasonably be drawn
from them remain uncontradicted by any evidence submitted on Eck-
elberry’s behalf. As the Wood County Sheriff’s report makes clear,
Eckelberry’s car crash was perfectly consistent with his inebriated
state. While under the influence of alcohol, Eckelberry lost control of
8                 ECKELBERRY v. RELIASTAR LIFE INS.
his vehicle at 3:49 a.m. and ran headlong into a parked semi-trailer
located eight feet beyond the highway shoulder. He was not wearing
a seat belt. Most critically, Eckelberry’s blood-alcohol concentration
was 0.15 percent — 50 percent higher than the legal limit. According
to the toxicology report issued by West Virginia’s Office of Chief
Medical Examiner, the "[t]ypical effects" of a blood-alcohol concen-
tration of 0.15 percent include "blurred vision, loss of motor coordi-
nation and impaired judgment."

   Every state criminalizes drunk-driving. Under West Virginia law
any person who drives a vehicle with a blood-alcohol level in excess
of the legal limit is guilty of a misdemeanor and, upon conviction for
a first offense, shall be fined not less than $100 and sentenced to a
jail term of up to six months. W. Va. Code § 17C-5-2(d)(E)(2). A per-
son convicted of violating § 17-C-5-2(d)(E) for the second time is
also guilty of a misdemeanor and sentenced to a jail term of six to
twelve months. Id. § 17C-5-2(j). A third-time offender is guilty of a
felony and, upon conviction, sentenced to a state prison term of one
to three years. Id. § 17C-5-2(k). These graduated penalties, and the
degree to which they increase according to the number of prior
offenses, reflect a recognition of the seriousness of the problem of
drunk drivers which is far beyond that of most other driving infrac-
tions.

   Moreover, at the time of Eckelberry’s collision, no state in the
country had a legal limit approaching 0.15 percent. Gregory T.
Neugebauer, Alcohol Ignition Interlocks: Magic Bullet or Poison Pill,
2 U. Pitt. J. Tech. L & Pol’y 2, 2 (2002) (noting that in 2002 every
state had a blood-alcohol limit of 0.10 percent or less). West Virgin-
ia’s legal limit was 0.10 percent. See W. Va. Code § 17C-5-2. Plain-
tiff thus cannot be heard to claim that a reasonable person would be
unaware of the dangers of driving under the influence of significant
alcohol consumption.

   To assess whether "a reasonable person in [the insured’s] shoes
would have expected the result," Wickman, 908 F.2d at 1089, Relia-
Star was entitled to take into account the substantial criminal conse-
quences that often attach to an insured’s decision to drive while
intoxicated. These criminal laws stem, in part, from the fact that driv-
ing under the influence threatens not only the life of the impaired
                  ECKELBERRY v. RELIASTAR LIFE INS.                    9
driver, but also the lives of other motorists. See Baker, 171 F.3d at
941 (inebriated driver convicted of involuntary manslaughter after
killing another motorist). As West Virginia’s highest court has noted,
"operating an automobile while under the influence is reckless con-
duct that places [West Virginia citizens] at great risk of serious physi-
cal harm or death." State ex rel. Appleby v. Recht, 583 S.E.2d 800,
813 (W. Va. 2002) (quotation omitted).

   Embracing Eckelberry’s broad view of accident would eliminate
the distinction this court has long recognized between intended and
highly likely consequences. See, e.g., Baker, 171 F.3d at 942-43. Rus-
sian Roulette, an archetype of the unreasonable forecast, provides a
useful paradigm. To be sure, while an insured may not intend to die
when he places a single cartridge into a pistol, spins the cylinder,
places the gun to his forehead, and pulls the trigger, such a result is
not just an unfortunate accident. See Wickman, 908 F.2d at 1087.
Similarly, out of a desire to avoid being shot, burglars typically
choose empty homes to rob. But if an armed occupant is indeed home,
we would not regard the burglars being shot as an "accident" in the
same way we would treat a misfire at the shooting range. Likewise,
even if Eckelberry did not intend to crash his car into a parked semi-
truck, that intention does not alone render a result "accidental." To put
it simply, unjustifiable optimism about one’s odds (or failure even to
calculate them) does not relieve conduct such as Eckelberry’s of fore-
seeable results.

   In sum, we are hard pressed to say that a death must be deemed
accidental where a decedent voluntarily gets behind the wheel after
voluntarily drinking too much. By choosing to drive under circum-
stances where his vision, motor control, and judgment were likely to
be impaired, the insured placed himself and fellow motorists in
harm’s way. To characterize harm flowing from such behavior as
merely "accidental" diminishes the personal responsibility that state
laws and the rules of the road require. This case, in short, affords us
no basis for concluding that ReliaStar’s denial of benefits was unrea-
sonable.

                                   B.

  Plaintiff also argues that ReliaStar’s interpretation of "accident" is
contrary to the goals of the Plan because it would "frustrate the pur-
10                ECKELBERRY v. RELIASTAR LIFE INS.
pose" of AD&D insurance by taking the "accident" out of accident.
Again, we disagree. While we are not unsympathetic to the fact that
the claimant in this case may be denied recovery, an ERISA fiduciary
must also provide for future applicants. Indeed, where a plan adminis-
trator denies an unmeritorious claim, the financial health of pooled
plan assets is protected, not "frustrate[d]." See Cozzie, 140 F.3d at
1110. As the Seventh Circuit has noted, the purpose of AD&D insur-
ance is to provide "against the tragedy of unexpected death." Id.
(emphasis added). We cannot characterize as incompatible with the
Plan, therefore, ReliaStar’s determination that the Plan’s best interests
are served by limiting the Plan’s definition of "accident" to "unex-
pected" events that are not highly likely to occur. Nor can we say that
it is unreasonable for plan administrators to acknowledge the differ-
ence between ultra-hazardous drunk-driving deaths and other trage-
dies which do not "involve such a significant assumption of a known
risk by the insured." See id.

                                  IV.

   Finally, we emphasize the boundaries of our holding. We do not
suggest that plan administrators can routinely deny coverage to
insureds who engage in purely negligent conduct or, for example, to
anyone that speeds. In fact, accident insurance is often purchased to
cover negligence at its most typical: Insureds seek "protection from
their own miscalculations and misjudgments." Wickman, 908 F.2d at
1088 (citations omitted). In this regard, the district court’s comparison
of those who drive drunk to those who apply lipstick, fiddle with the
radio dial, or restrain a child is inapt. See Eckelberry, 402 F.Supp. 2d
at 712. While these actions are hardly commendable driving habits,
they do not generally rise to the level of crimes. Indeed, even though
acts like speeding and (in some jurisdictions) driving while talking on
a cellular phone are illegal, none compare to driving while drunk,
which has long been "widely known and widely publicized" to be
both illegal and highly dangerous. See Fowler, 938 F.Supp. at 480.

   Although some courts have suggested that car crashes caused by
drunk driving can never be accidents, see, e.g., Mullaney, 103 F.Supp.
2d at 495, we cannot anticipate every future set of circumstances and
do not adopt a per se rule. Rather, it is well settled that a plan fidu-
ciary must assess all of the facts and circumstances attending a claim,
                 ECKELBERRY v. RELIASTAR LIFE INS.                 11
afford the insured adequate opportunity to address the causes and cir-
cumstances surrounding any occurrence, and make a reasoned, princi-
pled assessment supported by substantial evidence. See, e. g., Brogan
v. Holland, 105 F.3d 158, 161 (4th Cir. 1997) (citing Bernstein v.
CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir. 1995)). Here, however,
the undisputed facts presented to the Plan administrator go a long way
toward establishing that the insured’s death was not accidental.

   We in no sense intend to make light of the loss that plaintiff has
suffered. We simply confirm as a matter of law that the Plan adminis-
trator’s ruling was a reasonable one under the policy as written. The
insured’s conduct went beyond the careless and imprudent. Under the
circumstances here, we think it was reasonable for ReliaStar to con-
clude that because the insured "put himself in a position in which he
should have known serious injury or death could occur" his death was
not "unexpected." Accordingly, the judgment of the district court is
reversed, and we remand with instructions to enter judgment for the
defendant.

                                                         REVERSED